Citation Nr: 1454397	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-27 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.

4.  Entitlement to service connection for a left thigh disorder, to include as secondary to degenerative arthritis of the lumbar spine with mild herniation.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Army Reserves from May 1984 to August 1984 and from December 30, 2008 to January 10, 2009. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. 

In May 2013, the appellant testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  In June 2012, he submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the appellant also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of a copy of the May 2013 Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The appellant's VBMS record does not contain any documents at this time.  

The issues of entitlement to service connection for bilateral hip, bilateral knee, and left thigh disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the appellant, degenerative arthritis of the lumbar spine with mild herniation incurred during a period of ACDUTRA.  


CONCLUSION OF LAW

The criteria for a grant of service connection for degenerative arthritis of the lumbar spine with mild herniation have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for degenerative arthritis of the lumbar spine with mild herniation herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations. 

A Veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions other "than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his statements of record and at the Board hearing, the appellant asserted that he injured his back when he fell during his final period of ACDUTRA from December 2008 to January 2009.  Specifically, the appellant has reported that he slipped and fell on his knees while on the stairs, and then he went backward down the steps, ultimately landing on his tailbone.  However, he has also stated that he did not report to sick call after the injury as he was told not to go by his sergeant at that time.  

Service records showed that the appellant was ordered to active duty as a member of his Reserve Component unit and was directed to report on December 30, 2008.  An Active Duty Report documented that the appellant entered active duty on such date, but was separated from duty station to home on January 10, 2009 because he was deemed not deployable due to chronic obstructive pulmonary disorder (COPD) and asthma.  A predeployment examination showed that the appellant reported having asthma and COPD and thus, determined to be a "no go."  The records do not include any other clinical records or line of duty findings.  

Nevertheless, in support of his contention, the appellant submitted a statement from a fellow service member who witnessed the appellant slipping and falling on the front steps.  The appellant also submitted a May 2013 statement from the Acting First Sergeant of the 305th MP Company.  This letter confirmed that the appellant experienced an injury prohibiting him from deploying.  He was returned to his home of record in January 2009 and had since been issued a permanent profile that prohibits performing Army Physical Fitness Test.  The statement continued that the appellant had follow up appointments for this injury with his private physician.  

The appellant's spouse also submitted a statement indicating that the appellant had been in great physical shape prior to reporting to active duty in December 2008, but upon his return, he had been in great physical pain.  

The Board also finds it significant that prior to this most recent period of ACDUTRA, a January 2007 service examination showed that the spine was evaluated as clinically normal.  Moreover, in his contemporaneous medical history, the appellant expressly denied any back problems. 

The appellant filed his current claim for service connection in February 2009, the following month after he was released from ACDUTRA.  A September 2009 private opinion from G.P, M.D., stated that the appellant originally presented in May 2009 complaining of severe low back pain with radiation down his left thigh, bilateral hip pain, and bilateral knee pain.  Dr. G.P. opined that this pain was due to an injury in January 2009 where he tripped on a set of stairs.  A contemporaneous MRI of the spine showed multilevel degenerative changes with moderate spinal stenosis.  

Moreover, a November 2009 private opinion from R.H., M.D., of the West Virginia University, Department of Neurosurgery, observed that there was disk degeneration, primarily at L4-5.  The examiner opined that there was disk herniation present, which by his evaluation, was likely the result of the fall that occurred while on active duty.    

The appellant was afforded a VA examination in August 2010.  The appellant again reported injuring his spine in January 2009 with a fall down the stairs, but he was not treated at that time.  After reviewing the claims file and examining the appellant, the examiner diagnosed degenerative arthritis of the lumbar spine with mild herniation, but provided no etiological opinion.  

VA treatment records also show that the appellant reported falling while on ACDUTRA, but do not provide any sort of etiological opinion.  

The record also includes a June 2013 private opinion from D.M., D.O.  The examiner stated that the appellant had lumbar spinal stenosis with disc bulge and herniation.  He indicated that the sciatic pain that that appellant was experiencing was due to this condition.  Dr. D.M. also opined that it was as likely as not that these conditions were a direct result of a fall taken by the appellant around January 2009 while training with the Army.  

In this case, the evidence of record shows that the appellant was ordered to ACDUTRA on December 30, 2009, and remained on ACDUTRA until he was released to home on January 10, 2010 after being found that he was not deployable.  A such, the initial question in this case is whether the appellant suffered the reported injury to his back while on ACDUTRA during this period.  After considering the evidence of record, the Board finds that the appellant did suffer such injury.  In this regard, the appellant has competently and credibly testified to injuring his back while going up some steps.  His statements concerning the injury have been consistent throughout the course of appeal as well as when seeking treatment only a few months after the injury and are supported by the other evidence of record.  To support his claim, he has submitted statements from a fellow service member, his spouse and the current Acting Sergeant who all confirm that he suffered such injury.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In sum, the Board finds that the appellant did suffer an injury to his back during ACDUTRA. 

In turn, as the current medical evidence of record clearly shows that the appellant suffers from a current low back disorder, diagnosed as degenerative arthritis of the lumbar spine with mild herniation, the question becomes whether the appellant's current disability was caused by this injury.  In this regard, the record contains private medical opinions from Drs. G.P., R.H., and D.M., all finding that the appellant's current low back disability was related to the injury he suffered in January 2009.  Again, the VA examiner failed to provide any opinion.  Thus, when resolving reasonable doubt in favor of the appellant, the Board finds that service connection for his low back disorder, diagnosed as degenerative arthritis of the lumbar spine with mild herniation, is warranted.  

In sum, the evidence shows an injury to the appellant's low back during a period of ACDUTRA, a current low back disability, and private medical nexus opinions linking the current disability to the injury in service.  Accordingly, when resolving the benefit of the doubt in favor of the appellant, the Board must conclude that the evidence is in at least a state of equipoise and service connection for degenerative arthritis of the lumbar spine with mild herniation is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for degenerative arthritis of the lumbar spine with mild herniation is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the issue of bilateral knee disorder, the Board observes that the August 2010 VA examiner concluded that there was no clinical or radiographic evidence to support a diagnosis.  However, September 2009 private MRIs showed small joint effusion in the left knee, mild patellar edema, and small synovial cyst or ganglion.  Moreover, in the June 2013 opinion, Dr. D.M. noted these findings and determined that they were due to the fall while on ACDUTRA.  Importantly, while the VA examiner observed the MRI findings, the left and right knee abnormalities were not reconciled with the opinion that there was no current disability.  

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above, the Board finds that the appellant should be afforded another VA examination to address whether the Veteran has a current bilateral knee disorder related to his in-service fall.  

Further, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the appellant has indicated that all of these disabilities are interrelated.  Thus, the VA examination should also address whether any current bilateral knee disorder is secondary to the now service-connected low back disorder.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Moreover, the VA examiner also found no disabilities of the hips and left thigh and determined that there was no radiculopathy associated with the appellant's low back disorder.  However, the June 2013 private opinion indicated that the pain in the hips and left thigh was most likely sciatic pain.  In light of these inconsistencies, the Board finds that further examination is necessary to determine whether the appellant has a separate disability of the bilateral hips and/or left thigh related to the injury in service and/or secondary to the appellant's now service-connected low back disorder; or whether he has a neurological abnormality of the lower extremities associated with his now service-connected low back disorder.  

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his service connection claims.  Such should be accomplished on remand.

Lastly, at the Board hearing, the appellant reported that he received treatment for his disabilities by Dr. D.M.  Although the record includes a June 2013 opinion from this provider, the appellant's clinical records have not been obtained.  As these records are pertinent to the matters on appeal, the AOJ should take appropriate steps, including contacting the appellant and obtaining any necessary authorization, to obtain any clinical records from Dr. D.M. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for bilateral hip, bilateral knee, and left thigh disorders as secondary to his now service-connected degenerative arthritis of the lumbar spine with mild herniation.  

2.  Appropriate action should be taken, including contacting the appellant and obtaining any necessary authorization, to obtain any treatment records from Dr. D.M.  If the appellant responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the appellant and afford him an opportunity to submit any copies in his possession.
 
3.  After all additional records have been associated with record, the appellant should be afforded appropriate VA orthopedic and neurological examinations to determine the etiology of any bilateral hip disorder, bilateral knee disorder and left thigh disorder.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

(A) With respect to the knees, the examiner should identify all current right and left knee disorders found to be present.  After reviewing the record and examining the appellant, the examiner should offer an opinion as to the following for each diagnosed right and/or left knee disorder:
	
	i)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the any diagnosed right and/or left knee disorder is related to the appellant's injury during ACDUTRA in January 2009. 

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right and/or left knee disorder is proximately due to, or caused by, the appellant's service-connected low back disorder. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right and/or left knee disorder has been aggravated by the appellant's service-connected low back disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

(B) With respect to the hips and left thigh, the examiner should identify all current bilateral hip and left thigh disorders found to be present that are separate and apart from the appellant's low back disorder, as well as identify any neurological abnormalities associated with the appellant's low back disorder.  After reviewing the record and examining the appellant, the examiner should offer an opinion as to the following for each separately diagnosed right and/or left hips and left thigh disorder:
	
	i)  Whether it is as least as likely as not (a 50% or higher degree of probability) that the any diagnosed right and/or left hips and left thigh disorder is related to the appellant 's injury during ACDUTRA in January 2009. 

ii) Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right and/or left hip disorder and left thigh disorder is proximately due to, or caused by, the appellant's service-connected low back disorder. 
   
iii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed right and/or left hip disorder and left thigh disorder has been aggravated by the appellant's service-connected low back disorder.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

iv)  For any neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should provide an assessment of the severity of such disability.  

A detailed rationale for all opinions expressed should be provided.  In proffering the opinions, the examiner is directed to accept that the January 2009 injury as described by the appellant did occur during ACDUTRA.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant 's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the appellant and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


